PER CURIAM
Snow Mountain Pine Company appeals from a decision of the circuit court affirming an order of the Public Utility Commission (PUC) on remand from this court. Snow Mt. Pine Company v. Maudlin, 84 Or App 590, 734 P2d 1366, rev den 303 Or 591 (1987). It contends that PUC’s decision is inconsistent with our remand instructions or, in the alternative, that our opinion and remand instructions were wrong. We adhere to our opinion and conclude that PUC complied with our instructions on remand.
Affirmed.